SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of April 2014 (Report No. 1) Commission File Number: 0-27466 NICE-SYSTEMS LTD. (Translation of Registrant's Name into English) 22 Zarchin Street, P.O. Box 690, Ra'anana, Israel (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): CONTENTS This Report on Form 6-K of NICE consists of the following documents, which are attached hereto and incorporated by reference herein: Press Release: How Can You Drive Employee Engagement? NICE to Share Best Practices in Upcoming Webinar Series, Dated April 1, 2014 Press Release: NICE Provides Denver Regional Transportation District with Mobile Video Recording and Investigation Solution for Bus Fleet, Dated April 2, 2014 Press Release: NICE Performance Management Solution Boosts Employee Engagement with New Gamification Capabilities, Dated April 9, 2014 Press Release: Forget Your Mother’s Maiden Name – NICE Brings Real-Time Voice Authentication to the Call Center, Dated April 29, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. NICE-SYSTEMS LTD. By: /s/Yechiam Cohen Name:Yechiam Cohen Title:General Counsel Dated: May 7, 2014 EXHIBIT INDEX This Report on Form 6-K of NICE consists of the following documents, which are attached hereto and incorporated by reference herein: Press Release: How Can You Drive Employee Engagement? NICE to Share Best Practices in Upcoming Webinar Series, Dated April 1, 2014 Press Release: NICE Provides Denver Regional Transportation District with Mobile Video Recording and Investigation Solution for Bus Fleet, Dated April 2, 2014 Press Release: NICE Performance Management Solution Boosts Employee Engagement with New Gamification Capabilities, Dated April 9, 2014 Press Release: Forget Your Mother’s Maiden Name – NICE Brings Real-Time Voice Authentication to the Call Center, Dated April 29, 2014
